Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered. Currently claims 1, 3-7, and 9-12 are pending in the application, with claims 11-12 withdrawn from further consideration.

First Set of Rejection

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-5 are rejected under 35 U.S.C.102 as being anticipated over Thaller et al. (US Patent Application Publication Number 2014/0091090 A1), hereafter, referred to as “Thaller”.

Regarding claim 1, Thaller teaches a vessel cover that is moved between the covering state (fanned out state) (equivalent to claimed pre-cutting position) as shown in Fig. 1 and the folded up state (equivalent to claimed rest position) as shown in Fig. 3.  Thaller also teaches that the movability between the covering state (pre-cutting position) and the folded up (rest position) is performed by rotation of the individual segments around the axis of rotation at the center.  Thaller teaches in Fig. 1 that the cover made of plastic screen (equivalent to membrane material) (para. [0012]). The individual segments (made out of mesh screen of plastic material) encompass the frame (para. [0012]), which would all be within one segment in the folded up position, which would be equivalent to folding up membranes similar to the instant application.  Regarding the application of the device for the precutting of a column for a floor, it is an 

Regarding claim 3, Thaller teaches that the membrane cover has disc shape as shown in Fig. 1.

Regarding claim 4, Thaller teaches that the cover comprises of a handle (equivalent to rigid structure, element 5) as shown in Fig. 1.

Regarding claim 5, Thaller teaches that the cover comprises of a guiding groove (equivalent to controlling member, element 5) as shown in Fig. 1.


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C.103 as being obvious over Thaller et al. (US Patent Application Publication Number 2014/0091090 A1), in view of Wang (CN 104234038A), hereafter, referred to as “Wang”.

Regarding claims 6-7, Thaller teaches a device that is movable in rotation between the covering state (fanned out state) (equivalent to claimed pre-cutting position) as shown in Fig. 1 and the folded up state (equivalent to claimed rest position).  But Thaller fails to explicitly teach that the device would be used in a precutting of a column for a floor. However, Wang teaches in Fig. 4 a fastening means (storage cylinder) (element 10) that fastens a precutting device structure.  Wang also teaches in Fig. 4 a sliding base block (element 9) (equivalent to guiding means) for guiding the pole (element 5) in the system, and use the fixed base (element 12) to maintain the deployment of the geotextile cover, and uses the geotextile cover for the precutting separation. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Wang, and combine the fastening system that includes the guiding pole (element 5) to place the Thaller cover medium (equivalent to geotextile cover) in the appropriate position so that it can perform the precutting operation (KSR Rationale A, MPEP 2143). Since Thaller teaches a deployable covering medium, and Wang teaches a system that would use the covering medium (geotextile) for a precutting column application, one would have reasonable expectation of success from the combination.  Wang further teaches in Fig. 4 the use of a slot at the center in the fixed base that would cooperate with the pole (element 5) during the placement and deployment of the device.

Claims 9-10 are rejected under 35 U.S.C.103 as being obvious over Thaller et al. (US Patent Application Publication Number 2014/0091090 A1), in view of Wang (CN 104234038A), in view of Berg et al. (DE 3343961 C2), hereafter, referred to as “Berg”.

Regarding claims 9-10, Thaller teaches a device that is movable in rotation between the covering state (fanned out state) (equivalent to claimed pre-cutting position) as shown in Fig. 1 and the folded up state (equivalent to claimed rest position), and Wang teaches in Fig. 4 that the sliding base block (element 9) (equivalent to guiding means) works as guiding structure for the pole (element 5) in the system, and is supported by the upper and lower support arms (element 7 and 8).  Wang also teaches in Fig. 4 that the pole is directed so that the device structure moves to the deployed position.  

But Wang and Thaller fail to explicitly teach the means for driving the control member of the device to the appropriate position. However, Berg teaches in Fig. 4 in the top part of the figure a driving means in conjunction with downward motion A1 and rotational motion A3 that drives the precutting device in the appropriate positon.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Berg, and combine the use of a driving means that would drive the pole to the appropriate position for deployment, because such drive would be essential for precisely locating the device during the deployment process (KSR Rationale A, MPEP 2143). Since the reference deal with separation of a concrete pile, one would have reasonable expectation of success from the combination.
Second Set of Rejection

Claim Rejections - 35 USC § 103

Claims 1, 3-7 are rejected under 35 U.S.C.103 as being obvious over Wang (CN 104234038A), hereafter, referred to as “Wang”, in view of Thaller et al. (US Patent Application Publication Number 2014/0091090 A1), hereafter, referred to as “Thaller”.

Regarding claim 1, Wang teaches a device for precutting a column of concrete (equivalent to pile head breaking) as shown in Fig. 3 and Fig. 4.  Wang teaches in Fig. 3 the structure of the device would be in rest position when the device is not deployed, and further teaches in Fig. 4 in a precutting position when the device breaks the pile head (equivalent to the column) when the device would be deployed. Wang teaches in Fig. 4 that the deployment is performed by deploying the geotextiles (element 4) as the sliding base (element 9) is slid along the vertical rod.

But Wang fails to teach explicitly that the movability between the rest position and precutting position is performed by rotation of the device.  However, Thaller teaches a vessel cover that is moved between the covering state (fanned out state) (equivalent to claimed pre-cutting position) as shown in Fig. 1 and the folded up state (equivalent to claimed rest position) as shown in Fig. 3, and the movability between the covering state (pre-cutting position) and the folded up (rest position) is performed by rotation of the individual segments around the axis of 

Wang teaches in Fig. 4 a geotextile (element 4) (equivalent to the membrane of the instant application) that would be folded in the rest position (as shown in Fig. 3), and would form a flat surface when deployed (as shown in Fig. 4), formed by the six corner points. Similarly, Thaller teaches in Fig. 1 the cover made of plastic screen (para. [0012]). The individual segments (made out of mesh screen of plastic material) encompass the frame (para. [0012]), which would all be within one segment in the folded up position, which would be equivalent to folding up membranes similar to the instant application.  

Regarding claim 3, Wang teaches in Fig. 4 a geotextile (element 4) that extends to multiple points around the general shape of a disc when deployed. Similarly, Thaller teaches the membrane cover has disc shape as shown in Fig. 1.

Regarding claim 4, Wang teaches in Fig. 4 the use of rigid structures (element 7) that would be used to deploy the membrane from rest position to the precutting deployed position. Similarly, Thaller teaches that the cover comprises of a handle (equivalent to rigid structure, element 5) as shown in Fig. 1.

Regarding claim 5, Wang teaches in Fig. 4 a fixed base (element 12) that works as a controlling member for the deployment function in conjunction with the pole (element 5). Similarly, Thaller teaches that the cover comprises of a guide groove (equivalent to controlling member, element 5) as shown in Fig. 1.

Regarding claims 6-7, Wang teaches in Fig. 4 a fastening means (storage cylinder) (element 10) that fastens the precutting device structure during deployment stage.  Wang also teaches in Fig. 4 a sliding base block (element 9) (equivalent to guiding means) for guiding the pole (element 5) in the system, and use the fixed base (element 12) to maintain the deployment. Wang further teaches in Fig. 4 the use of a slot in the fixed base that would cooperate with the pole (element 5) during the placement and deployment of the device.


Claims 9-10 are rejected under 35 U.S.C.103 as being obvious over Wang (CN 104234038A), in view of Thaller et al. (US Patent Application Publication Number 2014/0091090 A1), in view of Berg et al. (DE 3343961 C2).

Regarding claims 9-10, Wang teaches in Fig. 4 that the sliding base block (element 9) (equivalent to guiding means) works as guiding structure for the pole (element 5) in the system, and is supported by the upper and lower support arms (element 7 and 8).  Wang teaches in Fig. 4 that the pole is directed so that the device structure moves to the deployed position. Additionally, Thaller teaches a device that is movable in rotation between the covering state (fanned out state) (equivalent to claimed pre-cutting position) as shown in Fig. 1 and the folded up state (equivalent to claimed rest position).   

But Wang and Thaller fail to explicitly teach the means for driving the control member of the device to the appropriate position. However, Berg teaches in Fig. 4 in the top part of the figure a driving means in conjunction with downward motion A1 and rotational motion A3 that drives the precutting device in the appropriate positon.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Berg, and combine the use of a driving means that would drive the pole to the appropriate position for deployment, because such drive would be essential for precisely locating the device during the deployment process (KSR Rationale A, MPEP 2143). Since the reference deal with separation of a concrete pile, one would have reasonable expectation of success from the combination.



Responses to Arguments

Applicant’s argument filed on 1/4/2021 for the 102 and 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 1 has been considered, but is not persuasive.  Applicant amended the independent claim 1 by including the limitation of subject matter of now cancelled claim 2, however, as explained in the rejection section, claim 1 is rejected under two sets of rejections. The Examiner maintains that based on the teaching of Thaller (US Patent Application Publication Number 2014/0091090 A1), the rejection set forth in this office action addresses the recited claim language of the instant claim, and therefore is relevant. The examiner agrees that Thaller does not teach that the device would be used as a precutting means for a column for a floor (page 5), however, the examiner’s position is that it is a matter of intended use of application of the device, and the cited reference is capable of being used in the stated manner. 

Regarding the applicant’s other argument that Thaller does not disclose a membrane that can be folded in the rest position and be deployed in the precutting position (page 5), however, the examiner respectfully disagrees with the applicant’s assertion. Thaller clearly teaches in Fig. 1 and 3, the covering state (fanned out state) (equivalent to claimed pre-cutting position), and the folded up state (equivalent to claimed rest position). The individual segments (made out of mesh screen of plastic material) encompass the frame (para. [0012]), which would all be within one segment in the folded up position, which would be equivalent to folding up membranes similar to the instant application.


As for the argument against the second set of rejection for being obvious over Wang (CN 104234038A), in view of Thaller et al. (US 2014/0091090 A1), the applicant argues that one of ordinary skill in the art would not look into Thaller (directed to vessel cover) to solve a problem associated with pre-cutting column for a floor, because Thaller is not an analogous art. However, the examiner respectfully disagrees, as MPEP 2141.01(a) teaches that any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can also provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. For the instant application, Thaller teaches the rotation between a covering state (fanned out state) (equivalent to claimed pre-cutting position), and the folded up state (equivalent to claimed rest position) substituting 
  
Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742